July 17, 2014 Ms. Mara L. Ransom Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Telephone Number: (202) 551-3720 Re: Principal Solar, Inc. Form S-1 Filed December 23, 2013 File No. 333-193058 Dear Ms. Ransom, In response to your comment letter dated May 29, 2014, Principal Solar, Inc. (the “Company” or “Principal Solar”) has the following responses. We have reproduced your comments for your convenience and have followed each comment with our response. References in this letter to “we,” “our,” or “us” means the Company or its advisors, as the context may require. Prospectus Summary, page 2 Business, page 2 1. Please provide further disclosure clarifying what is meant by the “world’s first distributed solar utility.” The wording has been revised to read: " To date, we have completed the acquisition of four entities (including three solar power production companies).We have begun to create what we call the “ world’s first distributed solar utility ” - although there are many individual solar projects in operation throughout the world, we don’t believe that anyone has previously attempted to bring together multiple, disparate, geographically diverse solar projects under common ownership thereby building a complete utility-scale solar power generation company." Risks Factors, page 11  General Risks, page 11 We believe that certain prior corporate actions undertaken by us ., page 17 2700 Fairmont Street, Dallas, Texas 75201 Ph. 855.774.7799 • Fax: 855.774.7799 Securities and Exchange Commission July 17, 2014 Page 2 of 12 2. Please remove the statement that you “also believe that the risks associated with the prior failure of the Company to formally file a preferred stock designation for the Series A Preferred Stock and to obtain valid shareholder approval for the reverse stock is minimal” as it mitigates the risk you disclose. Please also tell us the basis for your belief as to the minimal risk you describe here. The referenced language has been removed. The Company believes the risk related to the prior failure to the Company to formally file a preferred stock designation for the Series A Preferred Stock and to obtain valid shareholder approval for the reverse stock split is minimal because: 1) While no preferred stock designation was ever filed with New York, the rights associated with the designation were validly approved by the Board of Directors; 2) We are aware of no way to cure such failure or to remedy such failure to file the designation under New York law (notwithstanding the fact that as described below the Company is now subject to Delaware law); 3) A period of more than three years has elapsed from the date of the purported designation of preferred stock, issuance and reverse stock split and the Company is not aware of any actions, claims or disputes relating to such failure to designate the preferred stock or obtain shareholder approval for the prior action to date; 4) The reverse stock split has previously been affected by New York (pursuant to the filing of a Certificate of Amendment) and in the marketplace (and approved by FINRA in connection with such corporation action); 5) The Company subsequently re-domiciled to Delaware (and adopted a Certificate of Incorporation in connection with re-domiciling) and as such is no longer governed by New York law; and 6) The effect of overturning the reverse stock split; notwithstanding the fact that we are not aware of any rights that exist or claimants that could enforce such overturning, and notwithstanding the fact that we do not have a sufficient number of authorized but unissued shares to allow for such overturning, would only result in the total number of shares of common stock outstanding increasing by a factor of four to one, but would not have an effect on the relative ownership percentages of our shareholders. Notwithstanding the above, the Company may in the future choose to seek shareholder approval to “ratify” (after the fact), the prior reverse stock-split in the event such action was deemed necessary and reasonable at such time as the Company holds its next annual meeting of shareholders. Risks Relating To the Company’s Operations and Planned Operations, page 18 Our estimates and business plan are built around the assumption that grid parity ., page 25 3. Please remove the statement regarding the GBI Research report stating that “grid parity in the United States (on average) will occur between 2014 and 2017” as it mitigates the risk that you discuss here. The referenced language has been removed. Description of Business, page 31 Securities and Exchange Commission July 17, 2014 Page3 of 12 Business Strategies, page 33 4. We note your response to comment 10 in our letter dated January 22, 2014. Please provide further details regarding “the experience of the Company’s management that the solar industry is fragmented, has experienced rapid expansion, growing acceptance, and declining costs.” The wording has been revised to read: "Our Primary objective is to build a significant, innovative and valuable solar company. We are currently employing our business expertise, our Board of Directors, advisory team and employee expertise with the goal of accelerating growth in an industry that we believe is ripe for consolidation today based upon our management’s observation that the solar industry has many unrelated participants (i.e., that it is "fragmented"), our observation of the industry's rapid expansion and growing acceptance of solar generation, and the observable declining costs for solar panels and inverters. These observations have caused us to believe the solar industry is on the brink of building very large scale projects in the next two to three years due to the number of projects currently proposed. Each of these observations is described in greater detail below under "Industry". " 5. Please provide further details regarding how you plan to “[d]evelop, opportunistically, new commercial and utility solar projects utilizing our partnerships and relationships” and “[b]uild an entity capable of creating innovative, very large gigawatt (GW) scale projects around the world based on solid economics,” including how you plan to finance such projects. The wording has been revised to read: "Develop new commercial utility-scale solar projects leveraging our existing partnerships and relationships and those of our Board members and advisors, many of whom have spent decades in management roles within the traditional utility or energy industries, to make introductions to solar project developers, financiers, and utility industry executives with whom we hope to negotiate power purchase agreements, interconnection agreements, and other agreements." - and- "Build an entity capable of creating innovative large-scale solar projects by hiring capable and experienced engineers and engaging developers experienced in the design and construction of large-scale solar projects, both domestically and abroad; by hiring capable executives in accounting, legal, real estate, etc., necessary to manage such an endeavor; and by obtaining financing from commercial banks, non-bank lenders (assuming such financing is available), and one or more public or private offerings of our equity securities in combination sufficient to fund the project. We expect such financing needs could fall within the range of $1.5 to $2.0 billion, which funding may not be available on favorable terms, if it all." Industry, page 35 6. We note that many of your charts showing the declining cost of PV panels and the retail cost of electricity reflect data as of 2012 and 2009, respectively. We also note your disclosure that the cost of PV panels has increased from $0.60 in October 2013 to approximately $0.70 per watt in March 2014. Please provide updated disclosure regarding the costs of PV panels and retail electricity. The wording has been revised to read: "As of March 2014, the price is averaging approximately $.70 per watt, comparable to the forecasted amount in the chart above." Securities and Exchange Commission July 17, 2014 Page 4 of 12 The adjacent chart forecasted $.74 in 2013, and the earlier reference to $.60 was a typographical error. Further Business Strategies, page 40 7. Please provide the basis for management’s belief that “it has strong enough contacts in some of the world’s largest companies and in the decision making segments of utilities and governments that give us the opportunities to build gigawatt scale projects in key global locations.” The wording has been revised to read: "Through its management team, Board members, and advisors, many of whom have spent decades in management roles within some of the largest and best known traditional utilities (TXU Corp., Oncor), energy companies (Hunt Consolidated Energy), and others (Electronic Data Systems, Luminant Worldwide Corporation, McKinsey & Company, and 7-Eleven) management believes it has strong enough contacts in some of the world’s largest companies and in the decision making segments of utilities and governments that give us the opportunities to build gigawatt scale projects in key global locations." Key Project Assessment Criteria, page 41 Tax Strategies, page 43 8. Please provide the rationale for your statement that the bonus depreciation incentive that expired at the end of 2013 “may be extended through 2014 and applied retroactively to January 1st of 2014.” The wording has been revised to read:  "Tax strategies .Our finance model assumes various tax benefits and strategies to include bonus depreciation, accelerated depreciation schedules and investment tax credits.For example, Modified Accelerated Cost Recovery System (MACRS) allows tangible property to be depreciated on an accelerated basis. Solar projects qualify for MACRS treatment and are depreciated, for tax purposes, over the course of six years. In recent years, Congressional legislation has amplified the tax benefits related to accelerated depreciation to include a 50% first-year ‘bonus depreciation’ provision for qualified renewable energy systems. The bonus depreciation incentive expired at the end of 2013 yet, provided that, as in prior years, it may yet be extended and applied retroactively to January 1st of 2014. The 50% first-year bonus depreciation provision, first enacted in 2008, was extended in February 2009 (retroactively for the entire 2009 tax year) under the same terms as originally enacted by the American Recovery and Reinvestment Act of 2009 (House of Representatives Resolution (H.R.) 1). It was renewed again in September 2010 (retroactively for the entire 2010 tax year) by the Small Business Jobs Act of 2010 (H.R. 5297). In December 2010 the provision for bonus depreciation was amended and extended yet again by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (H.R. 4853). Under these amendments, eligible property placed in service after September 8, 2010 and before January 1, 2012 was permitted to qualify for 100% first-year bonus depreciation. The December 2010 amendments also permitted bonus depreciation to be claimed for property placed in service during 2012, but reduced the allowable amount from 100% to 50% of the eligible basis. The 50% first-year bonus depreciation allowance was further extended for property placed in service during 2013 by the American Taxpayer Relief Act of 2012 (H.R. 8, Sec. 331) in January 2013. As of May 21, 2014, an extension of the 50% bonus depreciation through 2016 is being considered by the U.S. Congress as a part of the "Expiring Provisions Improvement Reform and Efficiency (EXPIRE) Act", though no assurance can be made as to its ultimate passage or final terms." Securities and Exchange Commission July 17, 2014 Page5 of 12 White Papers, Standards, and Thought Leadership, page 43 9.Please provide further details regarding the Lifetime Energy Production (LEP) ranking metric, including additional disclosure regarding how LEP is calculated and if this ranking metric is widely accepted by the solar industry. The Company has added significant additional disclosures regarding how LEP is calculated and acceptance of the ranking metric under “ Description of Business
